*1027ORDER
Petitioner/plaintiff seeks to prohibit the respondent trial judge from enforcing an opinion approved by the District Judges of the Seventh Judicial District on April 27, 1978, as mandatory under Rule No. 8 of the Rules of the District Court of Oklahoma County.
Rule 8 reads as follows:
“JUDGES UNIFORMITY OF RULING — When a novel question of law, practice or procedure has been decided, and the same question arises before another Judge, and the latter ruling be adverse to the first, the question shall then be considered at a conference of the Judges and the majority opinions of the Judges shall be controlling on the whole court as to such point of law, until a final decision thereon is entered by an Appellate Court.”
Upon consideration of the matter, THE COURT FINDS:
(1) The rule is an encroachment on the adjudicatory function of a trial judge.
(2) Insofar as Rule 8 constitutes a mandatory obligation on an adjudicative issue before a court,.the rule is void and unenforceable.
(3) The Writ of Prohibition should be issued and the case is remanded to the respondent to render a judicial decision upon the questions of law involved, independent of the obligatory requirement of Rule 8.
IT IS SO ORDERED.
DOOLIN, V.C.J., and HODGES, LAVENDER, OPALA, ALMA WILSON and KAUGER, JJ., concur.
SIMMS, C.J., and BARNES and HAR-GRAVE, JJ., dissent.